DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 8, 11, 13 and 14 of U.S. Patent No. 11193367. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1, 11 and 16 of the instant case are very similar in scope to claims 4 and 11, in that claims 1, 11 and 16 represent the apparatus the performs the patented methods.  For the most part, the limitations of the instant claims are broader than the those of the patented claims (The patented claims have a number of details in the steps that aren’t present in the apparatus claim, such as “shutting-in both wells until temperature and pressure equilibrates” and “analyzing for interference”). The patented claims 4 and  11 recite the “analyzing” step which is performed by “a processor” recited in the pending claims 1, 11, and 16. However, the pending claims are silent regarding a processor at the surface. It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the pending claims with a processor at the surface so that the data can be received, analyzed and utilized at the surface during operation.    

Claim 8 of the instant case are  similar in scope to claims 6 and 13 of the patented case.

Claim 9 of the instant case is similar in scope to claims 8 and 14 of the patented case. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobroskok et al. (U.S. Publication No. 20150083405) in view of Webster et al (WO 2016091972 A1) and in further view of Inyang et al. (U.S. Publication No. 20190309618).
In regards to claim 1, Dobroskok teaches a system for evaluating cross-well interference in a hydrocarbon reservoir, comprising: 
a) a hydraulically fractured monitor well in a hydrocarbon reservoir (observation well 12 that has fractures 34 that has propagated to the well 12; Fig. 1, pp[0007], [0009]);
 b) a hydraulically fractured production well in said reservoir (injection well 10 has been perforated (pp[0007]) which indicates the well will be used for production. Therefore, well 10 is a “production well” ; pp[0009]); 
c) one or more fiber optic cables along a length of said monitor well (fiber optic cable may be attached to observation well 12; pp[0008]), said one or more fiber optic cables configured for distributed acoustic sensing and for distributed temperature sensing ("DTS") (pp[0008]: The sensor 26 may be a distributed acoustic sensor (DAS), a DTS, a DAS/DTS combination, or any other instrumentation in the observation well 12. A fiber optic DAS may be attached to the wellbore casing and measure the deformation induced by fracturing. A DAS and DTS may be simultaneously used in one wellbore.);
 e)  analyzing recorded DAS data and DTS data and pressure data (pp[0010], [0012]: The intersection of the fracture 34 with the observation well 12 may provide a signal that can be detected by the sensor 24. For example, arrival of the fracture 34 at the observation well 12 may be registered by an acoustic change or some other change measurable by the sensor 26. Such measurement may include an indication of the sensed value (e.g., an acoustic measurement, a temperature measurement, or a combination thereof)).  
Dobroskok is silent regarding said one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1;  Hz; d) one or more pressure sensor(s) in said monitor well and in said production well; e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data.
Dobroskok does discloses that pressure gauges may be present in the observation well or in both injection and observation wells (“initiation of the fracture 34 may provide a signal that can be detected by the sensor 20.  For example, breaking of the subterranean formation 14 may be registered by a pressure change, a thermal change, or some other change measurable by the sensor 20”; pp[0008], [0010]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok such that the system also include various sensors, such as pressure gauges in both injection and observation wells, such that “breaking of the subterranean formation  may be registered by a pressure change, a thermal change, or some other change measurable by the sensor” (pp[0010]). 
Dobroskok is silent regarding said one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1;  Hz; e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data.
Webster, drawn to a well monitoring system for observing interference during production, discloses one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1 (More preferred embodiments of the invention involve observing amplitude and phase consistent optical responses with DAS of low frequency acoustic signals in the formation such as just above 0 Hz; pp[0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok with the low frequency DAS of Webster, since Webster teaches that “low frequency signals may be measured with phase and amplitude integrity, allowing quantitative measurements which can be used to infer characteristics of the formation” such as “an indication of which perforations preferentially took the fracture fluid” or “whether wells are in hydraulic communication and when the subsurface around the fibered monitoring well is accepting or pushing fluid out” (Webster, pp[0034). 
The combination of Dobroskok and  Webster is silent regarding e) a processor at a surface of said reservoir.
Inyang, drawn to well production system that comprises fiber-optic cables for obtaining real-time measurements, discloses a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data (real time measurements collected by the fiber optic sensors are sent to the control subsystem 111 for processing at the well surface 110. The fiber-optic sensors may be components of DAS, DTS, and/or DSS subsystems; pp[0025], [0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Dobroskok and  Webster with the processor at the surface as taught by Inyang so that the data can be received, analyzed and utilized in real time (Inyang, pp[0026]). 

In regards to claim 2, the combination of Dobroskok, Webster and Inyang teaches   the system of claim 1.
Dobroskok discloses where said reservoir is an unconventional reservoir (unconventional gas and liquid rich shale deposits formations; pp[0003]).  

In regards to claim 3, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
Dobroskok further teaches where said monitor well is a horizontal well (observation well 12 is a horizontal well; Fig. 1).
However, the combination of Dobroskok, Webster and Inyang is silent regarding a horizontal injection well. 
Inyang further discloses adjacent wells that are horizontal wells (wellbores 302 and 303 are horizontal wells; Fig. 3, pp[0052], [0055], [0058]).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Dobroskok, Webster and Inyang such that the injection well is a horizontal well as fracturing and injecting in wellbores of this orientation for production purposes is well known in the art (Inyang, pp[0001]).

In regards to claim 4, the combination of  Dobroskok, Webster and Inyang teaches the system of claim 1.
Dobroskok further teaches where said monitor well and said production well are horizontal wells and said reservoir is an unconventional reservoir (unconventional gas and liquid rich shale deposits formations; pp[0003]).  

In regards to claim 5, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
Dobroskok further teaches where said monitor well (12) and said production well (10) are perforated and cased wells (well 10 is cased and perforated (pp[0007]) and well 12 is cased (pp[00 ).  

In regards to claim 6, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
The combination of Dobroskok, Webster and Inyang is silent regarding said monitor well and said production well are perforated, cased and cemented wells.
Inyang further discloses where said monitor well and said production well are perforated, cased and cemented wells (Wellbores 302 and 303 are cased (therefore cemented) and perforated; pp[0052]-[0055], [0058]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Dobroskok, Webster and Inyang such that the monitor well and production well are perforated, cased and cemented as taught to provide structural integrity to the wells and perform stimulation operations in both wells (Inyang, pp[0001])

In regards to claim 7, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
The combination of Dobroskok, Webster and Inyang is silent regarding said monitor well and said production well are perforated and cased horizontal wells.
Inyang further discloses where said monitor well and said production well are perforated and cased horizontal wells (Wellbores 302 and 303 are cased (therefore cemented) and perforated; pp[0052]-[0054], [0058]).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Dobroskok, Webster and Inyang such that the monitor and production wells are perforated and cased horizontal wells to provide structural integrity to the wells and perforating in wellbores of horizontal orientation for production purposes is well known in the art (Inyang, pp[0001]).

In regards to claim 8, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
The combination of Dobroskok, Webster and Inyang is silent regarding said one or more fiber optic cables are cemented in behind a casing in said monitor well.
 Webster further discloses wherein said one or more fiber optic cables are cemented in behind a casing in said monitor well (monitoring well 20 has been cemented with the fiber optic cable 12 embedded in the cement 18 behind tubular 21 which can be a casing; pp[0022], [0023], Fig. 1).  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Dobroskok, Webster and Inyang such that the fiber optic cable is embedded in the cement behind the tubular as a known way to deploy fiber optic cables in wellbore (Webster, pp[0023]).

In regards to claim 9, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
The combination of Dobroskok, Webster and Inyang is silent said one or more fiber optic cables are deployed into said monitor well via wireline, coil tubing, or carbon rod.
Inyang further teaches wherein said one or more fiber optic cables are deployed into said monitor well via wireline, coil tubing, or carbon rod (the fiber-optic sensors may be coupled to at least one of a drill string, a coiled tubing string, tubing, a casing, a wireline, or a slickline disposed within the wellbore 302; pp[0058]).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Dobroskok, Webster and Inyang with the teaching of Inyang such that the fiber optic cable can be deployed via numerous means in the wellbore (Inyang, pp[0058]).


In regards to claim 10, the combination of Dobroskok, Webster and Inyang teaches the system of claim 1.
Dobroskok further teaches wherein said one or more pressure sensors is a borehole pressure gauge and one or more bottom hole pressure sensors (The sensors can be pressure gauges. Furthermore, numerous other sensors can be utilized which includes pressure sensors. The gauges 20 are distributed all throughout the well as shown by dashed line 20, and thus they are borehole pressure gauges as well as bottom hole pressure sensors; pp[0007], [0008], Fig. 1).  


In regards to claim 11, Dobroskok teaches a system for evaluating cross-well interference in a hydrocarbon reservoir (Abstract, Fig. 1), comprising: 
a) a hydraulically fractured, cased, cemented monitor well in a hydrocarbon reservoir (observation well 12 that has fractures 34 that has propagated to the well 12 and is cased (therefore cemented); Fig. 1, pp[0007]-[0009]); 
b) a hydraulically fractured, cased, cemented and perforated production well in said reservoir (injection well 10 has casing (therefore cemented) that is perforated and fractured; pp[0007],[0009]); 
c) one or more fiber optic cables along a length of said monitor well (fiber optic cable may be attached to observation well 12; pp[0008]), said one or more fiber optic cables and for distributed temperature sensing ("DTS") (The sensor 26 may be a distributed acoustic sensor (DAS), a DTS, a DAS/DTS combination, or any other instrumentation in the observation well 12. A fiber optic DAS may be attached to the wellbore casing and measure the deformation induced by fracturing. A DAS and DTS may be simultaneously used in one wellbore; pp[0008]); 
and 
e) for analyzing recorded DAS data and DTS data and pressure data (pp[0010], [0012]: The intersection of the fracture 34 with the observation well 12 may provide a signal that can be detected by the sensor 24. For example, arrival of the fracture 34 at the observation well 12 may be registered by an acoustic change or some other change measurable by the sensor 26. Such measurement may include an indication of the sensed value (e.g., an acoustic measurement, a temperature measurement, or a combination thereof)).  
	Dobroskok is silent regarding perforated monitor well, one or more fiber optic cables cemented behind a casing and along a length of said monitor well; d) one or more pressure sensor(s) in said monitor well and in said production well; e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data .   
Dobroskok does discloses that pressure gauges may be present in the observation well or in both injection and observation wells (“initiation of the fracture 34 may provide a signal that can be detected by the sensor 20.  For example, breaking of the subterranean formation 14 may be registered by a pressure change, a thermal change, or some other change measurable by the sensor 20”; pp[0008], [0010]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok such that the system also include various sensors, such as pressure gauges in both injection and observation wells, such that “breaking of the subterranean formation  may be registered by a pressure change, a thermal change, or some other change measurable by the sensor” (pp[0010]) 
 	Dobroskok is silent regarding perforated monitor well, one or more fiber optic cables cemented behind a casing and along a length of said monitor well; e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data .  
Webster, drawn to a well monitoring system for observing interference during production, discloses one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1 (More preferred embodiments of the invention involve observing amplitude and phase consistent optical responses with DAS of low frequency acoustic signals in the formation such as just above 0 Hz; pp[0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok with the low frequency distributed acoustic sensing of Webster since Webster teaches that “low frequency signals may be measured with phase and amplitude integrity, allowing quantitative measurements which can be used to infer characteristics of the formation” such as “an indication of which perforations preferentially took the fracture fluid” or “whether wells are in hydraulic communication and when the subsurface around the fibered monitoring well is accepting or pushing fluid out” (Webster, pp[0034).  
The combination of Dobroskok and  Webster is silent regarding a perforated monitor well and e) a processor at a surface of said reservoir.
Inyang, drawn to well production system that comprises fiber-optic cables for obtaining real-time measurements, discloses a perforated monitor well (wellbore 302 may include fiber-optic sensors disposed within to obtain well data. Wellbore 302 maybe be perforated just as wellbore 303; pp[0053], [0054], [0058])  and a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data (real time measurements collected by the fiber optic sensors are sent to the control subsystem 111 for processing at the well surface 110. The fiber-optic sensors may be components of DAS, DTS, and/or DSS subsystems; pp[0025], [0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Dobroskok and  Webster with the processor at the surface as taught by Inyang so that the data can be received, analyzed and utilized in real time (Inyang, pp[0026]). Furthermore, it would be obvious to perforate the monitor well as such that perforating both wells could eventually allow either well to be used for production (Inyang, pp[0001]).

In regards to claim 12, the combination of Dobroskok, Webster and Inyang teaches the system of claim 11.
Dobroskok further teaches where said reservoir is an unconventional reservoir (unconventional gas and liquid rich shale deposits formations; pp[0003]).    

In regards to claim 13, the combination of Dobroskok, Webster and Inyang teaches the system of claim 11.
Dobroskok further teaches where said monitor well is a horizontal well (observation well 12 is a horizontal well; Fig. 1)
However, the combination of Dobroskok, Webster and Inyang is silent regarding a horizontal injection well. 
Inyang further discloses adjacent wells that are horizontal wells (wellbores 302 and 303 are horizontal wells; Fig. 3).
The combination of Dobroskok, Webster and Inyang discloses said monitor well and said production well are horizontal wells.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Dobroskok, Webster and Inyang such that the injection well is a horizontal well as fracturing and injecting in wellbores of this orientation for production purposes is well known in the art (Inyang, pp[0001]).


In regards to claim 14, the combination of  Dobroskok, Webster and Inyang teaches the system of claim 11.
Dobroskok further teaches wherein said one or more pressure sensors is a borehole pressure gauge and one or more bottom hole pressure sensors (The sensors can be pressure gauges. Furthermore, numerous other sensors can be utilized which includes pressure sensors. The gauges 20 are distributed all throughout the well as shown by dashed line 20, and thus they are borehole pressure gauges as well as bottom hole pressure sensors; pp[0007], [0008], Fig. 1).  
    

In regards to claim 15, in light of the modification made to claim 11, the combination of  Dobroskok, Webster and Inyang teaches wherein said production well comprises one or more fiber optic cables cemented behind a casing and along a length of said production well (Webster discloses (monitoring well 20 has been cemented with the fiber optic cable 12 embedded in the cement 18 behind tubular 21 which can be a casing; pp[0022], [0023], Fig. 1), said one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1 Hz and for distributed temperature sensing ("DTS") (Webster discloses that embodiments of the invention involve observing amplitude and phase consistent optical responses with DAS of low frequency acoustic signals in the formation such as just above 0 Hz; pp[0026]) and wherein said monitor well can function as a production well and said production well can function as a monitor well (Dobroskok discloses that both wells can include pressure gauges; pp[0008]).  

In regards to claim 16, Dobroskok teaches a system for evaluating cross-well interference in a hydrocarbon reservoir, comprising:
 a) a hydraulically fractured, cased, cemented monitor well in a hydrocarbon reservoir(observation well 12 that has fractures 34 that has propagated to the well 12 and is cased (therefore cemented); Fig. 1, pp[0007]-[0009]);
b) a hydraulically fractured, cased, cemented and perforated production well in said reservoir (injection well 10 has casing (therefore cemented) that is perforated and fractured; pp[0007],[0009]); 
 c) one or more fiber optic cables along a length of said monitor well (fiber optic cable may be attached to observation well 12; pp[0008]) and one or more fiber optic cables along a length of said production well (injection well 10 may have a fiber optic DTS attached to the wellbore casing; pp[0007]), said one or more fiber optic cables configured for distributed acoustic sensing and for distributed temperature sensing ("DTS") (The sensor 26 may be a distributed acoustic sensor (DAS), a DTS, a DAS/DTS combination, or any other instrumentation in the observation well 12. A fiber optic DAS may be attached to the wellbore casing and measure the deformation induced by fracturing. A DAS and DTS may be simultaneously used in one wellbore; pp[0008]); and 
e) analyzing recorded DAS data and DTS data and pressure data (pp[0010], [0012]: The intersection of the fracture 34 with the observation well 12 may provide a signal that can be detected by the sensor 24. For example, arrival of the fracture 34 at the observation well 12 may be registered by an acoustic change or some other change measurable by the sensor 26. Such measurement may include an indication of the sensed value (e.g., an acoustic measurement, a temperature measurement, or a combination thereof)).
Dobroskok is silent regarding perforated monitor well; one or more fiber optic cables cemented behind a casing of the monitor well and production well; one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1;  d) one or more pressure sensor(s) in said monitor well and one or more pressure sensor(s) in said production well; and e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data.
Dobroskok does discloses that pressure gauges may be present in the observation well or in both injection and observation wells (“initiation of the fracture 34 may provide a signal that can be detected by the sensor 20.  For example, breaking of the subterranean formation 14 may be registered by a pressure change, a thermal change, or some other change measurable by the sensor 20”; pp[0008], [0010]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok such that the system also include various sensors, such as pressure gauges in both injection and observation wells, such that “breaking of the subterranean formation  may be registered by a pressure change, a thermal change, or some other change measurable by the sensor” (pp[0010]).
Dobroskok is silent regarding perforated monitor well; one or more fiber optic cables cemented behind a casing of the monitor well and production well; one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1; and e) a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data.
Webster, drawn to a well monitoring system for observing interference during production, discloses one or more fiber optic cables configured for low frequency distributed acoustic sensing ("DAS") of < 1 (More preferred embodiments of the invention involve observing amplitude and phase consistent optical responses with DAS of low frequency acoustic signals in the formation such as just above 0 Hz; pp[0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Dobroskok with the low frequency DAS of Webster, since Webster teaches that “low frequency signals may be measured with phase and amplitude integrity, allowing quantitative measurements which can be used to infer characteristics of the formation” such as “an indication of which perforations preferentially took the fracture fluid” or “whether wells are in hydraulic communication and when the subsurface around the fibered monitoring well is accepting or pushing fluid out” (Webster, pp[0034).  
The combination of Dobroskok and  Webster is silent regarding a perforated monitor well and e) a processor at a surface of said reservoir.
Inyang, drawn to well production system that comprises fiber-optic cables for obtaining real-time measurements, discloses a perforated monitor well (wellbore 302 may include fiber-optic sensors disposed within to obtain well data. Wellbore 302 maybe be perforated just as wellbore 303; pp[0053], [0054], [0058])  and a processor at a surface of said reservoir operably connected to said one or more fiber optic cables and said one or more pressure sensor(s) for analyzing recorded DAS data and DTS data and pressure data (real time measurements collected by the fiber optic sensors are sent to the control subsystem 111 for processing at the well surface 110. The fiber-optic sensors may be components of DAS, DTS, and/or DSS subsystems; pp[0025], [0026]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Dobroskok and  Webster with the processor at the surface as taught by Inyang so that the data can be received, analyzed and utilized in real time (Inyang, pp[0026]). ]). Furthermore, it would be obvious to perforate the monitor well as such that perforating both wells could eventually allow either well to be used for production (Inyang, pp[0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676